                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 TERESA L. MCLEOD,                               §
                                                 §
      Plaintiff,                                 §
                                                 §
 v.                                              §    CIVIL ACTION NO. 3:20-CV-03134-E
                                                 §
 FLOOR AND DECOR OUTLETS                         §
 OF AMERICA, INC.,                               §
                                                 §
                                                 §
      Defendant.                                 §


                          MEMORANDUM OPINION AND ORDER

         Before the Court is Defendant’s Partial Motion to Dismiss Plaintiff’s Complaint (Doc. 11).

For reasons that follow, the Court grants the motion in part, denies it in part, and finds it moot in

part.

         Plaintiff Teresa McLeod is a former employee of Defendant Floor and Décor Outlets of

America, Inc. (F&D). Beginning in August 2015, McLeod worked for F&D as the Operations

Manager of an F&D store in Dallas. As Operations Manager, she was responsible for store

operations and reported to the Chief Executive Merchant for the store. McLeod alleges F&D

treated her differently than it treated her male counterparts. F&D ultimately fired McLeod on

April 9, 2018. McLeod alleges she was fired in retaliation for reporting racial discrimination and

sexual harassment by other employees. In her Original Complaint, McLeod asserted five claims

against F&D: (1) sex discrimination under Title VII of the Civil Rights Act of 1964; (2) sex

discrimination under Chapter 21 of the Texas Labor Code; (3) retaliation under Title VII; (4)

retaliation under Chapter 21; and (5) retaliation under 42 U.S.C. § 1981.


                                                -1-
       F&D moves to dismiss under Rule 12(b)(6) all of McLeod’s claims except for her Title VII

sex discrimination claim. After F&D filed its motion to dismiss, McLeod amended her complaint

and also filed a response to the motion. Although McLeod has amended her complaint, the Court

will exercise its discretion to consider F&D’s motion to dismiss as it applies to the Amended

Complaint, especially since the Court has McLeod’s response and F&D’s reply.

       Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). If a

plaintiff fails to satisfy Rule 8(a), the defendant may move to dismiss the plaintiff’s claims for

“failure to state a claim upon which relief may be granted.” Id. 12(b)(6). To survive such a motion

to dismiss, a complaint must contain sufficient factual matter, accepted as true, to “state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged. Id. In reviewing a motion to dismiss under Rule 12(b)(6), the

court must accept all well-pleaded facts in the complaint as true and view them in the light most

favorable to plaintiff. Walker v. Beaumont Indep. Sch. Dist., 938 F.3d 724, 735 (5th Cir. 2019).

       F&D contends McLeod’s claim for retaliation under Title VII should be dismissed because

she did not exhaust her administrative remedies. F&D argues the charge McLeod filed with the

Equal Employment Opportunity Commission (EEOC) did not encompass her Title VII retaliation

claim. McLeod maintains that she exhausted her administrative remedies because she presented

this claim to the EEOC in an online inquiry information form.

       Title VII requires that claims be brought with the EEOC before courts may consider them.

Chhim v. Univ. of Tex. at Austin, 836 F.3d 467, 472 (5th Cir. 2016). To exhaust administrative
                                                -2-
remedies, a plaintiff must file a timely charge with the EEOC and then receive notice of the right

to sue. Ernst v. Methodist Hosp. Sys., No. 20-20321, 2021 WL 2328146, at *2 (5th Cir. June 8,

2021). A claim need not always arise from the EEOC charge form. Id. Other documents can

serve as a charge. Id. In assessing whether a filing is a charge, the key question is whether the

filing taken as a whole, should be construed as a request by the employee for the agency to take

whatever action is necessary to vindicate her rights. Id. A filing that is sufficiently detailed and

verified can qualify as a charge if it satisfies the EEOC’s charge-filing requirements. Id. (citing

Federal Express Corp. v. Holowecki, 552 U.S. 389, 405–07 (2008)). An EEOC charge must be in

writing and be signed and verified. Id. (citing 29 C.F.R. § 1601.9). To satisfy the verification

requirement, a charge must be “sworn to or affirmed before a notary public, designated

representative of the [EEOC], or other person duly authorized by law to administer oaths and take

acknowledgements, or supported by an unsworn declaration in writing under penalty of perjury.”

29 C.F.R. § 1601.3(a). The substance of the charge must include the name and contact

information of the person making the charge, the same information for the accused individuals, a

factual statement of the allegations, the size of the employer, and disclosure of whether the

allegations have already been brought to a state or local agency. Ernst, 2021 WL 2328146, at *3.

       On July 9, 2018, McLeod filled out an online inquiry information form with the EEOC. On

that form, she mentions retaliation twice, in addition to sex discrimination.          The inquiry

information form was not sworn to before an appropriate person or supported by McLeod’s unsworn

declaration. On August 2, 2018, McLeod filled out the EEOC Charge of Discrimination form.

McLeod’s charge form is supported by her unsworn declaration under penalty of perjury that the

information provided is true and correct. The charge form includes only an allegation of sex



                                                -3-
discrimination. The box for retaliation is unchecked and no mention is made of retaliation. The

EEOC issued McLeod a right to sue letter in August 2020.

       F&D argues the inquiry information form does not qualify as a charge because it is

unverified. In arguing that the inquiry information form meets the requirements of a charge,

McLeod does not address the verification requirement. The facts of this case are analogous to

those in the Fifth Circuit’s recent opinion in Ernst. See Ernst, 2021 WL 2328146, at *3–4. The

plaintiff in that case filed an EEOC charge that alleged only race discrimination. Id. at *1. He also

filed an intake questionnaire with the EEOC in which he claimed other forms of discrimination, in

addition to race discrimination. Id. at *2. The Fifth Circuit held that because the intake

questionnaire was not verified, the plaintiff failed to exhaust his administrative remedies for claims

other than race discrimination. Id. at *3–4. The Court concludes that McLeod’s unverified inquiry

information form does not qualify as a charge and thus McLeod has failed to exhaust her

administrative remedies regarding her Title VII retaliation claim. The Court grants F&D’s motion

to dismiss the Title VII retaliation claim and dismisses that claim without prejudice. See Martin K.

Eby Constr. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 n.5 (5th Cir. 2004) (when court

dismisses claim under Rule 12(b)(6) for failure to exhaust administrative remedies, dismissal is

without prejudice to plaintiff’s right to return to court after exhaustion).

       Next, F&D contends McLeod’s claim for retaliation under § 1981 should be dismissed for

two reasons. First, F&D argues the § 1981 retaliation claim is subject to a two-year statute of

limitations and McLeod did not file this action within two years of her April 2018 discharge.

Second, it argues McLeod did not meet the requisite pleading standard.

       McLeod disputes that her § 1981 retaliation claim is subject to a two-year statute of

limitations. She instead contends a four-year statute of limitations applies, making her claim
                                                 -4-
timely. F&D does not counter this contention in its reply in support of the motion. The Court

agrees with McLeod. Claims such as this one that arise under 1991 amendments to § 1981 must

be brought within four years. See Hughes v. Dillard, Inc., No. 3:09-cv-0218-D, 2009 WL 4279414,

at *3 n.12 (N.D. Tex. Nov. 30, 2009) (citing Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 382

(2004)); see also Rothrock v. Gorman, No. 3:12-cv-00241, 2013 WL 3461913, at *3 (S.D. Tex. July

1, 2013).

       F&D further argues that McLeod’s pleading fails to meet the applicable pleading standard

for a § 1981 retaliation claim. Section 1981 provides that “[a]ll persons within the jurisdiction of

the United States shall have the same right in every State and Territory to make and enforce

contracts . . . as is enjoyed by white citizens.” 42 U.S.C. § 1981. This provision encompasses claims

of retaliation. CBOCS West, Inc. v. Humphries, 553 U.S. 442, 446, 457 (2008). To assert a

successful § 1981 retaliation claim, a plaintiff must show: (1) she engaged in protected activities;

(2) an adverse action followed; and (3) a causal connection exists between the protected activities

and the adverse action. White Glove Staffing, Inc. v. Meth. Hosps. Of Dallas, 947 F.3d 301, 308 (5th

Cir. 2020). As for the third element, a plaintiff must initially plead and ultimately prove that, but

for race, she would not have suffered the loss of a legally protected right. Comcast Corp. v. Nat’l

Assoc. of African Am.-Owned Media, 140 S. Ct. 1009, 1019 (2020).

       In the section of her Amended Complaint pertaining to § 1981 retaliation, McLeod alleges

she engaged in protected activity by reporting race-based discrimination to F&D. That section

goes on to allege two different reports of discrimination. First, McLeod alleges she reported

discriminatory treatment of Hispanic/Latino employees to Adam Martin, the Chief Executive

Merchant for the F&D store where McLeod worked. However, this report did not involve

allegations of race discrimination; the allegations in the Factual Background portion of the
                                                -5-
Amended Complaint reveal that this report to Martin was about five female Hispanic/Latino F&D

employees being sexually harassed by a male F&D employee. The Court agrees with F&D that

these allegations do not support a § 1981 claim, as they do not involve race. Section 1981 does

not apply to claims involving retaliation for raising a complaint about sexual harassment. See Payne

v. Travenol Labs., Inc., 673 F.2d 798, 815 (5th Cir. 1982). As any attempt at amendment would

be futile, the Court dismisses with prejudice McLeod’s § 1981 retaliation claim that is based on her

alleged report of sexual harassment.

       Second, McLeod alleges F&D retaliated against her for reporting race discrimination on

the part of Martin, the Chief Executive Merchant for her F&D store. On March 7, 2018, she

allegedly emailed F&D’s regional operations manager to report Martin’s racially discriminatory

activities against certain job applicants. McLeod alleges she notified F&D that Martin objected to

her hiring an African American job applicant and two Hispanic/Latino applicants because Martin

was “trying to change the image” of the store. Regarding the African American candidate, Martin

allegedly said, “I wouldn’t have even talked to her.” Regarding a female Hispanic/Latino candidate,

Martin said she could only work in the warehouse, as opposed to the front end of the store, because

he was “trying to change the image.” In reference to a male Hispanic/Latino candidate, Martin

said that man could only work overnight since Martin was “trying to change the image.” The

regional operations manager responded that he needed to share McLeod’s complaints with Martin’s

direct supervisor. McLeod’s Amended Complaint includes a copy of the email exchange as an

attachment.

       Two days after McLeod sent the email, on March 9, 2018, Martin gave her a Letter of

Concern allegedly based on false and inaccurate information. Per the letter, McLeod had 60 days

to improve her allegedly deficient job performance. Before the 60 days expired, on April 9, 2018,
                                                -6-
F&D fired McLeod. McLeod alleges Martin was the decisionmaker in the decision to fire her.

McLeod alleges that “[b]ut for [her] protected activities in opposing race discrimination against

African American and Latino . . . candidates, F&D would not have retaliated against her by firing

her.”

        F&D contends there is no report of purported race discrimination in McLeod’s email and

thus no protected activity. F&D also argues McLeod failed to sufficiently plead the requisite causal

connection between the protected activity and the termination of her employment. Upon review

of the Amended Complaint and the email attached to it, the Court concludes McLeod has pleaded

specific facts which establish a plausibility of entitlement to relief on her cause of action for § 1981

retaliation that is based on her report of race discrimination against candidates for jobs with F&D.

The Court denies F&D’s motion to dismiss with respect to that cause of action.

        Finally, McLeod’s Amended Complaint deleted her two claims under Chapter 21 of the

Texas Labor Code. Accordingly, F&D’s motion to dismiss McLeod’s Chapter 21 claims is moot.

        In summary, the Court concludes that F&D’s motion to dismiss is: (1) granted as to

McLeod’s Title VII retaliation claim, (2) granted as to McLeod’s § 1981 retaliation claim based on

her report involving sexual harassment of other F&D employees, (3) denied as to McLeod’s

retaliation claim under § 1981 based on her report of race discrimination against job applicants,

and (4) moot as to McLeod’s state law claims under Chapter 21 of the Texas Labor Code. The

Court dismisses the Title VII retaliation claim without prejudice and dismisses the § 1981

retaliation claim involving reports of sexual harassment with prejudice.

        SO ORDERED.

        Signed June 18, 2021.
                                                     Ada Brown
                                                     UNITED STATES DISTRICT JUDGE
                                                 -7-
